UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 12-6642


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

            v.

CATHY LEE JONES, a/k/a Gook, a/k/a Duck,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:02-cr-00178-RAJ-JEB-13)


Submitted:    August 16, 2012                 Decided:   September 7, 2012


Before DUNCAN, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cathy Lee    Jones,   Appellant Pro Se.         Darryl James Mitchell,
Assistant    United    States  Attorney,       Norfolk, Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Cathy   Lee   Jones   appeals   the   district   court’s   order

denying her 18 U.S.C. § 3582(c)(2) (2006) motion for a reduction

in sentence. *   We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.    United States v. Jones, No. 2:02-cr-00178-RAJ-

JEB-13 (E.D. Va. Mar. 13, 2012).       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                AFFIRMED




     *
       To the extent Jones challenges on appeal the factual basis
for her conviction and sentence, such claims are not properly
raised in a § 3582(c)(2) motion.       See 18 U.S.C. § 3582(c)
(noting valid grounds for granting a sentence reduction); USSG
§ 1B1.10 (same); United States v. Stewart, 595 F.3d 197, 201
(4th Cir. 2010) (noting that a § 3582(c)(2) proceeding is “not
considered a full resentencing by the court”).



                                   2